



Exhibit 10.34


EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is made and entered into effective
as of February 18, 2016 (the “Effective Date”), by and between Matthew Posard
(the “Executive”) and Trovagene, Inc., a Delaware corporation (the “Company”).
R E C I T A L S
WHEREAS, Executive serves as the Chief Commercial Officer of the Company; and
WHEREAS, in order to provide Executive with financial security, the Board of
Directors of the Company (the “Board”) believes that it is in the best interests
of the Company to provide Executive with certain engagement terms and severance
benefits as set forth herein.
AGREEMENT
In consideration of the mutual covenants herein contained and the employment of
Executive by the Company, the parties agree as follows:
1.Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:


(a)“Cause” shall mean any of the following: (i) the commission of a material act
of fraud, embezzlement or misappropriation, which is intended to result in
substantial personal enrichment of Executive in connection with Executive’s
employment with the Company; (ii) Executive’s conviction of, or plea of nolo
contendere, to a crime constituting a felony (other than traffic-related
offenses); (iii) a material breach of Executive’s proprietary information
agreement that is materially injurious to the Company; or (iv) Executive’s
(1) material failure to perform his duties as set forth in this Agreement, and
(2) failure to “cure” any such failure within thirty (30) days after receipt of
written notice from the Company delineating the specific acts that constituted
such material failure and the specific actions necessary, if any, to “cure” such
failure.


(b)“Change of Control” shall mean the occurrence of any of the following events:


(i)the date on which any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
obtains “beneficial ownership” (as defined in Rule 13d-3 of the Exchange Act) or
a pecuniary interest in fifty percent (50%) or more of the combined voting power
of the Company’s then outstanding securities (“Voting Stock”);


(ii)the consummation of a merger, consolidation, reorganization, or similar
transaction involving the Company, other than a transaction: (1) in which
substantially all of the holders of the Voting Stock immediately prior to such
transaction hold or receive directly or indirectly more than fifty percent
(50%) or more of the voting stock of the resulting entity or a parent company
thereof, in substantially the same proportions as their ownership of the Company
immediately prior to the transaction; or (2) in which the holders of the
Company’s capital stock immediately before such transaction will, immediately
after such transaction, hold as a group on a fully diluted basis the ability to
elect at least a majority of the authorized directors of the surviving entity
(or a parent company); or


(iii)there is consummated a sale, lease, license or disposition of all or
substantially all of the consolidated assets of the Company and its
subsidiaries, other than a sale, lease, license or disposition of all or
substantially all of the consolidated assets of the Company and its subsidiaries
to an entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale, lease, license or disposition.


(c)“Disability” means totally and permanently disabled as defined in the
Company’s disability benefit plan applicable to senior executive officers as in
effect on the date thereof.


(d)“Good Reason” shall mean without Executive’s express written consent any of
the following: (i) a material reduction of Executive’s duties, position or
responsibilities relative to Executive’s duties, position or responsibilities in
effect immediately prior to such reduction, or the removal of Executive from
such position, duties or responsibilities; (ii) a reduction of Executive’s
compensation as in effect immediately prior to such reduction; (iii) the
relocation of Executive to a facility or a location more than twenty-five
(25) miles from the Company’s then current principal location; (iv) a material
breach by the





--------------------------------------------------------------------------------





Company of this Agreement or any other agreement with Executive that is not
corrected within fifteen (15) days after written notice from Executive (or such
earlier date that the Company has notice of such material breach); or (v) the
failure of the Company to obtain the written assumption of this Agreement by any
successor contemplated in Section 12 below.


2.Duties and Scope of Position. During the Term (as defined below), Executive
will serve as Chief Commercial Officer of the Company, reporting to the Chief
Executive Officer and the Board of Directors, and assuming and discharging such
responsibilities as are commensurate with Executive’s position. During the Term,
Executive will provide services in a manner that will faithfully and diligently
further the business of the Company and will devote a substantial portion of
Executive’s business time, attention and energy thereto. Notwithstanding the
foregoing, nothing in this Agreement shall restrict Executive from managing his
investments, other business affairs and other matters or serving on civic or
charitable boards or committees, provided that no such activities unduly
interfere with the performance of his obligations under this Agreement, provided
that Executive shall honor the non-competition and non-solicitation terms as per
Section 15 below. During the Term, Executive agrees to disclose to the Company
those other companies of which he is a member of the Board of Directors, an
executive officer, or a consultant.


3.Term. The term of Executive’s employment under this Agreement shall commence
as of February 18, 2016 (the “Effective Date”) and shall continue until
January 1, 2020, unless earlier terminated in accordance with Section 9 hereof.
The term of Executive’s employment shall be automatically renewed for successive
one (1) year periods until the Executive or the Company delivers to the other
party a written notice of their intent not to renew such employment, such
written notice to be delivered at least sixty (60) days prior to the expiration
of the then-effective Term as that term is defined below. The period commencing
as of the Effective Date and ending on Executive’s last date of employment with
the Company under this Agreement is the “Term” and the end of the Term is
referred to herein as the “Expiration Date.”


4.Base Compensation. The Company shall pay to Executive a base compensation (the
“Base Compensation”) of $338,000 per year (prorated for any partial year),
payable at such times as the Company customarily pays its other senior
executives (but in any event no less often than monthly). In addition, each year
during the Term, Executive shall be reviewed for purposes of determining the
appropriateness of his Base Compensation hereunder. The Base Compensation shall
be subject to all federal, state and local payroll tax withholding and any other
withholdings required by law. For purposes of the Agreement, the term “Base
Compensation” as of any point in time shall refer to the Base Compensation as
adjusted pursuant to this Section 4.


5.Benefits; Expense Reimbursement.


(a)Benefits. During the Term, Executive shall be entitled to participate in all
company employee benefit plans. In the event Executive elects to pay to a
self-funded health insurance program, Executive shall be reimbursed by the
Company for such costs up to the maximum amount the Company would be obligated
to pay for similar benefits pursuant to its health insurance plans.


(b)Expenses. During the Term, the Company shall promptly reimburse Executive for
all expenses reasonably and necessarily incurred by Executive in connection with
the business of the Company.


6.Target Bonus. In addition to his Base Compensation, during the Term Executive
shall be given the opportunity to earn an annual bonus (the “Bonus”) of up to
50% of Base Compensation. The Bonus shall be earned by Executive upon the
Company’s achievement of performance milestones for a fiscal year (in each case,
the “Target Year”) to be mutually agreed upon by the Executive and the Board or
its compensation committee. In the event Executive is employed by the Company
for less than the full Target Year for which a Bonus is earned pursuant to this
Section  6, Executive shall be entitled to receive a pro-rated Bonus for such
Target Year based on the number of days Executive was employed by the Company
during such Target Year divided by 365. The determinations of the Board or its
compensation committee with respect to Bonuses will be final and binding.


7.Intentionally omitted.


8.Intentionally omitted.


9.Termination.


(a)Termination by the Company. Subject to the obligations of the Company set
forth in Section 10 below, the Company may terminate Executive’s employment at
any time and for any reason (or no reason), and with or without Cause, and
without prejudice to any other right or remedy to which the Company or Executive
may be entitled at law or in equity or under this Agreement. Notwithstanding the
foregoing, in the event the Company desires to terminate the Executive’s
employment without Cause, the Company shall give the Executive not less than
sixty (60) days advance written notice. Executive’s employment shall terminate
automatically in the event of his death.





--------------------------------------------------------------------------------







(b)Termination by Executive. Executive may voluntarily terminate the Term upon
sixty (60) days’ prior written notice for any reason or no reason.


(c)Termination for Death or Disability. Subject to the obligations of the
Company set forth in Section 10 below, Executive’s employment shall terminate
automatically upon his death. Subject to the obligations of the Company set
forth in Section 10 below, in the event Executive is unable to perform his
duties as a result of Disability during the Term, the Company shall have the
right to terminate the employment of Executive by providing written notice of
the effective date of such termination.


10.Payments Upon Termination of Employment.


(a)Termination for Cause, Death or Disability or Termination by Executive. In
the event that Executive’s employment hereunder is terminated during the Term by
the Company for Cause, as a result of Executive’s death or Disability, or
voluntarily by Executive without Good Reason, the Company shall compensate
Executive (or in the case of death, Executive’s estate) as follows: on the date
of termination, the Company shall pay Executive a lump sum amount equal to
(i) any portion of unpaid Base Compensation then due for periods prior to the
effective date of termination; (ii) any Bonus and Options earned and not yet
paid or granted, as applicable, through the date of termination; and
(iii) within 2-1/2 months following submission of proper expense reports by
Executive or Executive’s estate, all expenses reasonably and necessarily
incurred by Executive in connection with the business of the Company prior to
the date of termination.


(b)Termination by Company Without Cause or by Executive for Good Reason. In the
event that Executive’s employment is terminated during the Term by the Company
without Cause or by Executive for Good Reason, the Company shall compensate
Executive as follows:


(i)on the date of termination, the Company shall pay Executive a lump sum amount
equal to (A) any portion of unpaid Base Compensation then due for periods prior
to the effective date of termination; (B) any Bonus and Options earned and not
yet paid or granted, as applicable, through the date of termination; and
(C) within 2-1/2 months following submission of proper expense reports by
Executive, all expenses reasonably and necessarily incurred by Executive in
connection with the business of the Company prior to the date of termination;
and, provided that Executive executes a written release, substantially in the
form attached hereto as Exhibit A, of any and all claims against the Company and
all related parties with respect to all matters arising out of Executive’s
employment by the Company, the Company shall pay Executive the Base Compensation
for twenty-four (24) months from the date of termination, the potential Bonus
the Executive is or would be eligible for pursuant to Section 6 herein during
such twenty-four (24) month period following the termination and any benefits
(or benefits reimbursement payments) pursuant to Section 5 herein that the
Executive is or would be eligible for during such twenty-four (24) month period.
Without limiting the foregoing, Executive also shall be entitled to the
severance benefits set forth under Section 10(c) below.


(c)Termination in the Context of a Change of Control. Notwithstanding anything
in Section 10(a) or 10(b) herein to the contrary, in the event of Executive’s
termination of employment with the Company either (i) by the Company without
Cause at any time within twelve (12) months prior to the consummation of a
Change of Control if, prior to, or as of such termination, a Change of Control
transaction was Pending (as defined in Section 10(d) below) at any time during
such twelve (12)-month period, (ii) by Executive for Good Reason at any time
within twelve (12) months after the consummation of a Change of Control, or
(iii) by the Company without Cause at any time upon or within twelve (12) months
after the consummation of a Change of Control, then, Executive shall be entitled
to the following payments and other benefits:


(i)on the date of termination (except as specified in clause (C)), the Company
shall pay Executive a lump sum amount equal to (A) any portion of unpaid Base
Compensation then due for periods prior to the effective date of termination;
(B) any Bonus earned and not yet paid through the date of termination; and
(C) within 2-1/2 months following submission of proper expense reports by
Executive, all expenses reasonably and necessarily incurred by Executive in
connection with the business of the Company prior to the date of termination;


(ii)on the date of termination, the Company shall pay to Executive a lump sum
amount equal to twenty-four (24) months of Executive’s Base Compensation then in
effect as of the day of termination, the maximum Bonus the Executive is or would
be eligible for pursuant to Section 6 herein during such twenty-four (24) month
period and any benefits pursuant to Section 5 herein that the Executive is or
would be eligible for during such twenty-four (24) month period;


(iii)notwithstanding any provision of any stock incentive plan, stock option
agreement, restricted stock agreement or other agreement relating to capital
stock of the Company, all of the shares and equity awards held by Executive that
are then unvested shall immediately vest and, with respect to all options,
warrants and other convertible securities of the





--------------------------------------------------------------------------------





Company beneficially held by Executive, become fully exercisable for (A) a
period of six months following the date of termination only if at the time of
such termination there is a Change of Control transaction Pending (as defined in
Section 10(d) below) or (B) if clause (A) does not apply, then such period of
time set forth in the agreement evidencing the security; and


(iv)Severance benefits under this Section 10(c) and Section 10(b) above shall be
mutually exclusive and severance under one such section shall prohibit severance
under the other.


In order to effectuate the provisions of Section 10(c)(iii) hereof, in the event
that Executive’s employment is terminated during the Term by the Company without
Cause or by Executive for Good Reason, no equity award held by Executive shall
expire or terminate prior to the earlier to occur of (a) ten (10) years after
the date of the award and (b) fifteen (15) months after Executive’s termination
of employment with the Company.
(d)Definition of “Pending.” For purposes of Section 10(c) herein, a Change of
Control transaction shall be deemed to be “Pending” each time any of the
following circumstances exist: (A) the Company and a third party have entered
into a confidentiality agreement that has been signed by a duly-authorized
officer of the Company and that is related to a potential Change of Control
transaction; (B) the Company has received a written expression of interest from
a third party, including a binding or non-binding term sheet or letter of
intent, related to a potential Change of Control transaction; or (C) a third
party has publicly announced, through a filing with the Securities and Exchange
Commission, its intent to commence a tender offer or similar transaction to
acquire 50% or more of the outstanding voting interests of the Company.


11.280G Excise Tax. Notwithstanding any other provisions in this Agreement, in
the event that any payment or benefit received or to be received by Executive
under this Agreement or under any other agreement between Executive and the
Company or otherwise (collectively, the “Total Payments”) would be subject (in
whole or part), to any excise tax imposed under Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”), or any successor provision
thereto (the “Excise Tax”), then the Company will reduce the Total Payments to
the extent necessary so that no portion of the Total Payments is subject to the
Excise Tax (but in no event to less than zero); provided, however, that the
Total Payments will only be reduced if the net amount of such Total Payments, as
so reduced (and after subtracting the net amount of federal, state, municipal
and local income taxes on such reduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments), is greater than or equal to the
net amount of such Total Payments without such reduction (but after subtracting
the net amount of federal, state, municipal and local income taxes on such Total
Payments and the amount of Excise Tax to which Executive would be subject in
respect of such unreduced Total Payments and after taking into account the phase
out of itemized deductions and personal exemptions attributable to such
unreduced Total Payments). In the case of a reduction in the Total Payments, the
Total Payments will be reduced in the following order (unless reduction in
another order is required to avoid adverse consequences under Section 409A of
the Code, in which case, reduction will be in such other order): (i) payments
that are payable in cash that are valued at full value under Treasury Regulation
Section 1.280G-1, Q&A 24(a) will be reduced (if necessary, to zero), with
amounts that are payable last reduced first; (ii) payments and benefits due in
respect of any equity valued at full value under Treasury Regulation Section
1.280G-1, Q&A 24(a), with the highest values reduced first (as such values are
determined under Treasury Regulation Section 1.280G-1, Q&A 24) will next be
reduced; (iii) payments that are payable in cash that are valued at less than
full value under Treasury Regulation Section 1.280G-1, Q&A 24, with amounts that
are payable last reduced first, will next be reduced; (iv) payments and benefits
due in respect of any equity valued at less than full value under Treasury
Regulation Section 1.280G-1, Q&A 24, with the highest values reduced first (as
such values are determined under Treasury Regulation Section 1.280G-1, Q&A 24)
will next be reduced; and (v) all other non-cash benefits not otherwise
described in clauses (ii) or (iv) will be next reduced pro-rata. Any reductions
made pursuant to each of clauses (i)-(v) above will be made in the following
manner: first, a pro-rata reduction of cash payments and payments and benefits
due in respect of any equity not subject to Section 409A of the Code, and
second, a pro-rata reduction of cash payments and payments and benefits due in
respect of any equity subject to Section 409A of the Code as deferred
compensation.


12.Successors. Any successor to the Company (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation or otherwise) to
all or substantially all of the Company's business and/or assets or otherwise
pursuant to a Change of Control shall assume the Company's obligations under
this Agreement and agree expressly in writing delivered to Executive, at or
prior to such Change of Control, to perform the Company’s obligations under this
Agreement in the same manner and to the same extent as the Company would be
required to perform such obligations in the absence of a Change of Control. For
all purposes under this Agreement, the term “Company” shall include any
successor to the Company's business and/or assets (including any parent company
to the Company), whether or not in connection with a Change of Control, which
becomes bound by the terms of this Agreement by contract, operation of law or
otherwise.


13.Notices. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given (a) when
personally delivered (if to the Company, addressed to its Secretary at the
Company’s principal place of business on a non-holiday weekday between the hours
of 9 a.m. and 5 p.m.; if to Executive, via personal service





--------------------------------------------------------------------------------





to his last known residence) or (b) three business days following the date it is
mailed by U.S. registered or certified mail, return receipt requested and
postage prepaid.


14.Confidential Information. Executive recognizes and acknowledges that by
reason of Executive’s employment by and service to the Company before, during
and, if applicable, after the Term, Executive will have access to certain
confidential and proprietary information relating to the Company’s business,
which may include, but is not limited to, trade secrets, trade “know-how,”
product development techniques and plans, formulas, customer lists and
addresses, financing services, funding programs, cost and pricing information,
marketing and sales techniques, strategy and programs, computer programs and
software and financial information (collectively referred to herein as
“Confidential Information”). Executive acknowledges that such Confidential
Information is a valuable and unique asset of the Company and Executive
covenants that he will not, unless expressly authorized in writing by the
Company, at any time during the course of Executive’s employment use any
Confidential Information or divulge or disclose any Confidential Information to
any person, firm or corporation except in connection with the performance of
Executive’s duties for and on behalf of the Company and in a manner consistent
with the Company’s policies regarding Confidential Information. Executive also
covenants that at any time after the termination of such employment, directly or
indirectly, he will not use any Confidential Information or divulge or disclose
any Confidential Information to any person, firm or corporation, unless such
information is in the public domain through no fault of Executive or except when
required to do so by a court of law, by any governmental agency having
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) with apparent jurisdiction
to order Executive to divulge, disclose or make accessible such information. All
written Confidential Information (including, without limitation, in any computer
or other electronic format) which comes into Executive’s possession during the
course of Executive’s employment shall remain the property of the Company.
Unless expressly authorized in writing by the Company, Executive shall not
remove any written Confidential Information from the Company’s premises, except
in connection with the performance of Executive’s duties for and on behalf of
the Company and in a manner consistent with the Company’s policies regarding
Confidential Information. Upon termination of Executive’s employment, the
Executive agrees to immediately return to the Company all written Confidential
Information (including, without limitation, in any computer or other electronic
format) in Executive’s possession. As a condition of Executive’s employment with
the Company and in order to protect the Company’s interest in such proprietary
information, the Company shall require Executive’s execution of a
Confidentiality Agreement and Inventions Agreement in the form attached hereto
as Exhibit B, and incorporated herein by this reference.


15.Non-Competition; Non-Solicitation.


(a)Non-Compete. The Executive hereby covenants and agrees that during the Term
and for a period of one year following the Expiration Date, the Executive will
not, without the prior written consent of the Company, directly or indirectly,
on his own behalf or in the service or on behalf of others, whether or not for
compensation, engage in any business activity, or have any interest in any
person, firm, corporation or business, through a subsidiary or parent entity or
other entity (whether as a shareholder, agent, joint venturer, security holder,
trustee, partner, Executive, creditor lending credit or money for the purpose of
establishing or operating any such business, partner or otherwise) with any
Competing Business in the Covered Area. For the purpose of this Section 15 (a),
(i) “Competing Business” means any medical diagnostic company, any contract
manufacturer, any research laboratory or other company or entity (whether or not
organized for profit) that has, or is seeking to develop, one or more products
or therapies that is related to trans renal DNA and (ii) “Covered Area” means
all geographical areas of the United States and other foreign jurisdictions
where Company then has offices and/or sells its products directly or indirectly
through distributors and/or other sales agents. Notwithstanding the foregoing,
the Executive may own shares of companies whose securities are publicly traded,
so long as ownership of such securities do not constitute more than one percent
(1%) of the outstanding securities of any such company.


(b)Non-Solicitation. Executive further agrees that during the Term and for a
period of one (1) year from the Expiration Date, the Executive will not divert
any business of the Company and/or its affiliates or any customers or suppliers
of the Company and/or the Company’s and/or its affiliates’ business to any other
person, entity or competitor, or induce or attempt to induce, directly or
indirectly, any person to leave his or her employment with the Company and/or
its affiliates; provided, however, that the foregoing provisions shall not apply
to a general advertisement or solicitation program that is not specifically
targeted at such employees.


(c)Remedies. Executive acknowledges and agrees that his obligations provided
herein are necessary and reasonable in order to protect the Company and its
affiliates and their respective business and Executive expressly agrees that
monetary damages would be inadequate to compensate the Company and/or its
affiliates for any breach by Executive of his covenants and agreements set forth
herein. Accordingly, Executive agrees and acknowledges that any such violation
of this Section 15 will cause irreparable injury to the Company and that, in
addition to any other remedies that may be available, in law, in equity or
otherwise, the Company and its affiliates shall be entitled to seek injunctive
relief against the breach of this Section 15 or the continuation of any such
breach by the Executive without the necessity of proving actual damages.





--------------------------------------------------------------------------------







16.Employment Relationship. Executive’s employment with the Company will be “at
will,” meaning that either Executive or the Company may terminate Executive’s
employment at any time and for any reason, with or without Cause or Good Reason.
Any contrary representations that may have been made to Executive are superseded
by this Agreement. This is the full and complete agreement between Executive and
the Company on this term. Although Executive’s duties, title, compensation and
benefits, as well as the Company’s personnel policies and procedures, may change
from time-to-time, the “at will” nature of Executive’s employment may only be
changed in an express written agreement signed by Executive and a duly
authorized officer of the Company (other than Executive).


17.Miscellaneous Provisions.


(a)Survival. Sections 1, 5, 6, 10, 11, 13, 14, 15 and 17 herein, including this
Section 17(a), shall survive the termination of Executive’s employment with the
Company, the expiration of this Agreement and the termination of this Agreement
for any reason.


(b)Modifications; No Waiver. No provision of this Agreement may be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by Executive and by an authorized officer of the Company
(other than Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.


(c)Entire Agreement. This Agreement supersedes, amends and restates all prior
agreements and understandings between the parties, oral or written, including,
without limitation, the Executive Agreement. No modification, termination or
attempted waiver shall be valid unless in writing, signed by the party against
whom such modification, termination or waiver is sought to be enforced.


(d)Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal substantive laws, but not the
conflicts of law rules, of the State of California.


(e)Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.


(f)Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, and may be
delivered by facsimile or other electronic means, but all of which shall be
deemed originals and taken together will constitute one and the same Agreement.


(g)Headings. The headings of the Articles and Sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.


(h)Construction of Agreement. In the event of a conflict between the text of the
Agreement and any summary, description or other information regarding the
Agreement, the text of the Agreement shall control.


[Remainder of Page Intentionally Left Blank]









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.






COMPANY:
 
Trovagene, Inc.
 
 
By:
/s/ Antonius Schuh
 
 
Name:
Antonius Schuh
 
 
Title:
Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EXECUTIVE:
 
 
/s/ Matthew Posard
 
 
 
Matthew Posard












--------------------------------------------------------------------------------





Exhibit A


Form of Release Agreement







--------------------------------------------------------------------------------





Exhibit B


Confidentiality and Inventions Agreement





